Citation Nr: 1108992	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to April 1946.  The appellant is his surviving spouse.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that this matter was previously remanded for further development in Board remands dated June 2009 and October 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (10).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant's August 2008 claim for accrued benefits was referred to the RO via the AMC in the Board's June 2009 and March 2010 remands.  However, the claims file does not reflect any development of that claim.  As such, it is again REFERRED to the RO via the AMC for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in October 2006; the immediate cause of death was cardiopulmonary failure.  A spinal cord stroke was listed as an underlying cause of death.  

2.  At the time of the Veteran's death, he was service connected for below the knee amputation of the right leg, post traumatic stress disorder (PTSD), lumbosacral strain, status post open reduction and internal fixation for a right hip fracture, and a left buttock scar.  His combined rating was 90 percent from September 1998.  The Veteran was also in receipt of a total disability rating based on individual unemployability from September 1, 1998.

3.  Coronary artery disease was not manifested in service or within one year after discharge from service, and has not been shown to be related to service.

4.  There is no competent medical evidence that the Veteran's service-connected disabilities, including below the right knee amputation, substantially or materially contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the appellant was provided all required notice by letters mailed in January 2007 and October 2009.  In addition, the Veteran's service treatment records as well as pertinent post-service treatment records have been obtained, and VA examinations have been provided.  

Certain additional notice requirements attach in the context of service connection for the cause of a Veteran's death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009). Generally, 38 U.S.C.A. § 5103(a) notice in such a case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. The content of the notice letter will depend upon the information provided in the claimant's application.

Here, a corrective notice letter fulfilling the second and third requirements of Hupp was furnished to the appellant in October 2009.  This letter does not contain a list of the Veteran's service-connected disabilities, but the appellant demonstrated actual knowledge of such disabilities in statements from February 2007.  The case was most recently readjudicated in a December 2010 Supplemental Statement of the Case.  This corrective action fully addressed any initial notification errors.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the duty to assist, the Board has carefully reviewed the appellant's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  The Board further finds that there has been full compliance with the Board's October 2010 remand instructions.  The RO sent the appellant a November 2010 letter requesting action in furtherance of obtaining certain private medical records, including the submission of authorization forms, but she never responded to this letter.  A requested VA medical opinion addressing this case was obtained in November 2010, as described below.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular diseases which become manifest to a compensable degree within the year after service, will be rebuttably presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The appellant contends that the Veteran's leg amputation resulted in a decrease in the Veteran's emotional/mental well-being as well as his cardiopulmonary health; she contends that these decreases in health caused or hastened the Veteran's death.  

The Veteran died in October 2006.  The death certificate reflects that the immediate cause of death was cardiopulmonary failure.  The underlying cause of death was spinal cord stroke.  No other significant conditions were listed as contributing to the death.  

At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD, 50 percent), right below the knee amputation (40 percent), lumbosacral strain (40 percent), status post open reduction and internal fixation for right hip fracture (20 percent), and left buttock scar (0 percent).  The Veteran was in receipt of a combined rating of 90 percent from September 1, 1998.  The Veteran was also in receipt of a total rating based on individual unemployability (TDIU), effective September 1, 1998.

The appellant, in her statements, contends that the Veteran's service-connected amputation of the right leg caused him to lead a sedentary lifestyle.  Moreover, she asserts that due to the loss of his leg, the veteran suffered from depression as well as began smoking to calm his nerves.  Further, after his first myocardial infarction in 1993, the appellant reported that the Veteran was not considered a candidate for a cardiac rehabilitation program due to the inability to perform exercises with his artificial leg.  She noted that he suffered another heart attack in June 1997 but was unable to undergo recommended open-heart surgery due to weak lungs and chronic bronchitis.  Shortly thereafter, the Veteran had a spinal cord stroke which left him essentially wheelchair-bound, which caused further depression.  The appellant further asserted that the Veteran's sedentary lifestyle, inactivity and circulation problems contributed not only to his cardiac problems as well as lead to his inability to cope emotionally and caused his PTSD symptoms to worsen.  Ultimately, she stated she was no longer able to care for the Veteran and he was admitted to the VA hospital for long-term care in September 2006.  

The appellant does not contend, nor do the service treatment records show, that the Veteran's spinal cord stroke or any coronary artery disease occurred during service, or manifested within one year of discharge from service.  

Post-service medical records indicate that the Veteran received treatment for multiple health issues including; dementia, below the right knee amputation secondary to a gunshot wound, diabetes II, coronary artery disease with a history of myocardial infarction and percutaneous transluminal coronary angioplasty (PTCA) complicated by arterial embolism with spinal infarction and resultant paraplegia, chronic obstructive pulmonary disease, PTSD, severe depression, chronic anemia, congestive heart failure, gastroesophageal reflux disease, macular degeneration and status post right hip fracture with interior fixation. 

VA treatment records dated from 1998 indicate that the Veteran complained of becoming increasingly restless and despondent over the past year dating back to his requiring the use of a wheelchair and being largely confined to the house.  The Veteran also reported being haunted by the trauma of his war-time gunshot wound and resulting loss of his leg, as well as the radical changes life changes that followed.  Rehabilitation records noted that the Veteran showed progress in his ambulatory skills and overall strength and endurance.  He was able to ambulate independently with Canadian crutches or a walker.  A March 1998 record noted that prior to his stroke, the Veteran had been fully ambulatory and used to go dancing.

A June 1998 discharge summary from Bridgeport Hospital indicated that the Veteran was admitted for a right hip fracture that occurred when his walker slipped out from under him.  The Veteran underwent a right Magna screw fixation and was discharged with instructions to continue with physical therapy and partial weight bearing.

An August 1998 VA examination report indicates that the Veteran had a heart attack in June 1997 for which open heart surgery was recommended but not performed due to the Veteran's lungs being too weak to survive the operation.  The examiner also noted that the Veteran had been a smoker since his initial hospitalization in the 1940s to calm his nerves, and had smoked for 25 years.  A diagnosis of chronic bronchitis was noted.  The examiner noted that a transthoracic coronary angioplasty was performed in lieu of the open operation, and about three weeks later, the Veteran developed a stroke that resulted in him being paralyzed from the waist down.  This resulted in the Veteran only being able to walk a few steps with the aid of a walker, and incontinent and requiring the use of a catheter.

A July 1999 letter from H.H., APRN indicated that the Veteran's worsening medical conditions had increased mental strain on him; particularly the stroke that affected his right side resulted in his being more confined to home and an increase in his PTSD and depression symptoms.

A June 2001 VA examination noted that the Veteran was to be considered severely disabled with the progressive weakness in the left lower extremity being due to a combination of diabetic neuropathy and the spinal cord infarct or stroke that occurred in 1997.

A July 2001 VA psychiatric examination report indicates that the examiner noted that the Veteran seemed to be obsessional about the loss of his leg as well as his increasing medical disabilities.  The examiner stated that clinically, it seemed that the Veteran had never been able to accept the loss of his leg and that it seemed to have infiltrated and influenced in a major way all his subsequent life decisions.  The examiner stated that there appeared to be some degree of increase in depressive symptomatology as the Veteran's medical status was further compromised and his dependence on his family had increased.

VA treatment records dated 2001 to 2002 reflected treatment for multiple medical conditions including below the knee amputation status post war trauma, COPD, coronary artery disease, arterial embolism with spinal infarct, urinary incontinence, neuropathic pain in the left leg, chronic anemia, status post right hip fracture, mild congestive heart failure, PTSD, anxiety, mild depression and neurogenic bladder.  A January 2002 record indicates that the Veteran was virtually wheelchair-bound and that, while he had recovered some strength in his legs after his spinal infarct, he would benefit from the spinal cord clinic.  The examiner noted that the loss of the Veteran's right lower leg was making it very difficult for him to cope with his other problems.

A January 2003 VA examination report indicates that the Veteran sustained a gunshot wound to the right leg in 1945 that resulted in a below the knee amputation of the right leg.  The Veteran also had a history of coronary artery disease, status post angioplasty in 1997 that was complicated by a spinal infarction.  The examiner noted that in 1998, the Veteran also fell and fractured his left hip resulting in subsequent open reduction and internal fixation surgery.  The Veteran's family reported that the Veteran had been able to ambulate with a walker until about 2000 at which point he became essentially wheelchair-bound.  After physical examination, the examiner concluded that the Veteran was wheelchair-bound and unable to stand on his prosthesis, with significant limitation of range of motion of his right hip and moderate weakness of the muscles of both lower extremities.

An April 2003 letter from L.P., MSN, RN, noted that even prior to 2000, contrary to the VA examiner's findings, the Veteran was very limited in his ability to ambulate with a walker, and that he was essentially wheelchair-bound prior to his 2000 eye surgeries.  Moreover, since 2000, the nurse stated that the Veteran was essentially bed-bound.

A March 2004 VA examination report for Aid and Assistance indicates that the Veteran had multiple chronic medical conditions impacting his current health including dementia and significant depression impacting his physical and cognitive functioning.  The examiner noted that the Veteran's balance was poor, and he was at a high risk for falls.  Further, it was noted that the Veteran spent most of his time in bed.  The examiner concluded that the Veteran required the daily personal health care services of a skilled provider, without which he would require hospital, nursing home, or other institutional care.  

A letter dated September 2005 from a geriatric nurse practitioner indicated that the Veteran had been a patient in Home Based Primary Care since October 2002 for his multiple health issues.  The nurse noted that due to the Veteran's progressive decline in cognitive and physical functioning, he was housebound and unable to ambulate around his home.  The Veteran also required 24 hour supervision which was provided by his family.  The nurse also stated that the Veteran had severe depression that has been unresponsive to treatment and had a great impact on his physical and psychological functioning as well as exacerbated his underlying PTSD.

Subsequent VA treatment records dated through August 2006 reflect continued treatment for the Veteran's multiple medical conditions.  

Terminal records dated September 2006 to October 2006 showed that the Veteran was admitted to the VA hospital after being sent to the emergency room after a high fever of unknown etiology.  Additionally, it was noted that the Veteran had been treated through home based hospice care, for his multiple worsening medical problems including chronic pain.  The Veteran's wife reported having increasing difficulty in caring for the Veteran as well as administering the recommended dosage of morphine.  A diagnosis of depression and failure to thrive with worsening skin integrity was provided.

Upon admission the Veteran was treated for increasing pain, as well as pressure ulcers, skin tear, worsening sacral wounds, and diabetes.  It was noted that he was at risk for hyper- or hypoglycemic episodes, shortness of breath, respiratory infections, and dehydration.  The Veteran died due to a spinal cord stroke leading to paralysis, intractable pain, and stage 4 decubiti.  

In November 2010, a VA examiner reviewed the Veteran's medical records and provided an opinion regarding whether the Veteran's service-connected disabilities caused or contributed to the cardiopulmonary failure and spinal cord infarction that ultimately caused the Veteran's death.  The examiner noted that the Veteran was status post myocardial infarction in 1992 as well as a status post PTCA in June 1997 complicated by an arterial embolism resulting in a cardiovascular accident/spinal stroke with resultant paraplegia and neurogenic bladder.  The examiner stated that the lack of mobility due to the spinal stroke clearly worsened the Veteran's overall status leading to increasing depression and failure to thrive.  However, the examiner noted that the Veteran had a history of type II diabetes mellitus beginning in the 1990s and hyperlipidemia, as well as a 30 pack per year smoking history until the 1980s.  The examiner noted that at the time of death, the Veteran was receiving treatment of his sacral wound (due to failing condition and poor nutritional stores despite continued fair oral intake), which likely led to cardiopulmonary failure, likely from sepsis.  

The examiner noted that the Veteran was service connected for a right, below the knee amputation, and that his nonservice-connected conditions included coronary artery disease.  The examiner cited several established factors that increase the risk of coronary heart disease and heart attack including: male sex, increasing age, genetics, smoking history, high cholesterol, hypertension, physical inactivity, obesity, and diabetes mellitus.  The examiner stated that while the appellant asserted that traumatic amputations were linked to the development of coronary artery disease, this was not an established risk factor for the development of coronary artery disease; it was more likely that the Veteran's gender, advancing age, history of smoking, diabetes mellitus, and hyperlipidemia were related to his developing a heart condition.  Therefore, the examiner concluded that it was "less likely" that the Veteran's service-connected right below the knee amputation contributed substantially and materially to the Veteran's death, combined to cause death, or aided or lent assistance to the Veteran's cause of death.

The appellant does not contend and the evidence does not show that the Veteran's coronary artery disease was incurred in service or that it was diagnosed within one year of the Veteran's service discharge.  Thus, service connection for the cause of the Veteran's death cannot be substantiated based on a finding that the Veteran's coronary artery disease which led to myocardial infarctions and spinal stroke which ultimately resulted in his demise is etiologically related to service.  Moreover, the medical evidence of record does not establish a link between the service-connected disabilities and death; indeed, the November 2010 opinion indicates the contrary with regard to the right below the knee amputation.  While the January 2002 VA treatment note indicates that this disability made it very difficult for the Veteran to deal with his other problems, this note does not suggest a significant causal relationship between the disability and the diseases resulting in death.

As noted above, the appellant argues, in essence, that the service related below the knee amputation of the right knee caused or contributed to cause the Veteran's death.  Additionally, the appellant argues that the Veteran's amputation caused him to lead a sedentary lifestyle, which in turn caused him to develop coronary artery disease that ultimately caused his death.  The Board is aware that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a general matter, however, a lay person is not competent to comment on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Here, the appellant's contentions concern the purported relationship between multiple disabilities, and not whether a disability has been continuous since service.  This is a purely medical question, and, absent medical training or credentials, she is not competent to provide a probative medical opinion.  Id.

Overall, the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in her favor, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


